Citation Nr: 1637780	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, which denied entitlement to a rating in excess of 50 percent for PTSD, as well as entitlement to TDIU.

The Veteran testified at a video conference hearing before the undersigned in July 2016.  A transcript of the hearing is of record.

In August 2016, the Veteran and his representation signed a waiver of RO consideration of the newly submitted evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  (September 15, 2010 VA treatment).  These records may be relevant to the issues on appeal, especially the issue of entitlement to TDIU.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Upon remand, these records should be obtained.  Further, the Veteran has recently submitted authorization to obtain records from a Vet Center.  These records should be obtained.

At the time of his hearing before the Board, the Veteran indicated that his symptoms had increased since his last VA examination.  The Veteran then submitted a completed Disability Benefits Questionnaire.  After review of this evidence, the Board finds that the Veteran should be scheduled for an additional VA examination to ensure that the record contains all necessary evidence in order to appropriately evaluate the Veteran's service-connected disability.  The Board finds that the issue of entitlement to TDIU is also before it as part of the claim for increase for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.  Also obtain identified Vet Center records (see August 2016 VA Form 10-5345).

2.  Obtain any relevant records, to include any decisions and underlying records, related to disability claims filed with SSA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to evaluate the severity of the service-connected PTSD using the appropriate Disability Benefits Questionnaire.  The examiner should specifically discuss the Veteran's ability to function in an occupational environment.

4.  Then readjudicate the appeal after any other development deemed necessary by RO/AMC is completed, to include the issue of entitlement to TDIU.  If any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




